Filed 2/26/14 In re Emily L. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


In re EMILY L. et al., Persons Coming                                   B249305
Under the Juvenile Court Law.
                                                                        (Los Angeles County
                                                                        Super. Ct. No. CK98474)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JUAN L.,

         Defendant and Appellant.

         APPEAL from a judgment and an order of the Superior Court of Los Angeles
County, Stephen Marpet, Referee. Affirmed.

         Aida Aslanian, under appointment by the Court of Appeal, for Defendant and
Appellant.

         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Denise M. Hippach, Deputy County Counsel, for Plaintiff and Respondent.

                                            _____________________
                                   INTRODUCTION
       Appellant Juan L. (father) appeals from the dependency court’s judgment
declaring his 12-year-old daughter, Emily L., and infant son, Jair L., dependents of the
court under Welfare and Institutions Code1 section 360, subdivision (d). The court based
jurisdiction on evidence that father repeatedly molested his stepdaughter, Claudia G., for
a period of four years beginning when Claudia was nine years old. Father contends his
past sexual abuse of Claudia is insufficient to support jurisdiction over Emily and Jair
because the abuse occurred over 10 years ago and there is no evidence that father has
abused his other children. For the same reasons, father also contends the dispositional
order removing the minors from his custody was not supported by substantial evidence.
We reject these contentions and affirm.
                FACTUAL AND PROCEDUREAL BACKGROUND
       1.     Factual History
       Father and Claudia L. (mother) are the biological parents of the dependent
children, Emily L. and Jair L., and a 19-year-old daughter, Lesley L. Lesley lives in the
family home, but is not a party to this dependency proceeding due to her age. Claudia G.,
who is now 23 years old, is mother’s biological daughter and father’s stepdaughter.
Though father and Claudia are not biologically related, father raised Claudia since she
was a year old and considers her to be his biological daughter. Claudia likewise
acknowledges that father raised her since she was a baby and regards him as the only
father she has ever known.
       On December 18, 2012, the Department of Children and Family Services (the
Department) received a referral alleging that Lesley had disclosed father sexually abused
her half-sister, Claudia, several years ago when the family lived in Mexico. Lesley
denied being molested or having any knowledge of father sexually molesting Emily.
Nevertheless, the referring party expressed concern that Emily might be at risk of sexual




1
       All further statutory references are to the Welfare and Institutions Code.

                                             2
abuse due to father’s past molestation of Claudia and mother’s apparent failure to
intervene.
       Claudia confirmed the sexual abuse allegations. She reported father sexually
molested her for a period of four years, beginning when she was nine years old. Father
initially fondled her above her clothing. The abuse escalated to father fondling her
breasts and vagina below her clothing. Father also masturbated in her presence. She
recalled feeling confused and not understanding why father was doing this to her. She
asked father to stop, but he refused.
       Claudia also recalled father laying on top of her and kissing her, but denied he
ever penetrated her. She stated father wanted her consent to penetrate her, which she
refused. Notwithstanding her refusals, father persisted and attempted to persuade her,
asking her “come on, just a little.”
       Claudia reported that most of the abuse occurred when mother was not home.
Father regularly drove mother to a factory job at 5:00 o’clock in the morning. The abuse
usually occurred when father returned home. On other occasions, Claudia recalled
sleeping in the same bedroom as her parents. She reported that father would tap her on
the back, which was her cue to go to the living room, where father would fondle her and
masturbate.
       When she was 12 years old, Claudia reported father’s sexual abuse to mother.
However, she later recanted and was not sure if mother ever confronted father about the
allegation.




                                             3
       The abuse finally stopped when mother caught father in the act of molesting
Claudia. Claudia was 13 years old. She was lying on the living room couch and father
was kneeling near her, fondling her vagina over her clothing. She heard her mother
coming from the other room, but father did not. Mother witnessed father kissing Claudia
and fondling her, at which point mother verbally and physically accosted father and
expelled him from the home. Mother then disclosed to Claudia that father was not
biologically related to her. Claudia stated, “ ‘That is how I found out that he was not my
biological father.’ ”
       Mother allowed father to return to the family home a month after witnessing the
molestation. At the time, Lesley was eight years old and Emily was three months old.
Claudia recounted, “ ‘It was heart breaking to me that she didn’t leave him. God is in my
heart so I don’t hate[,] but it has been difficult for me.’ ” Because her sisters were
unaware that he was not her biological father, Claudia was forced to keep calling him
“dad.” She stated, “ ‘My mother worked my mind in[to] believing that I had to continue
to call him dad.’ ” She came to feel that mother treated her differently than her sisters.
Mother told Claudia, “ ‘You make me sick,’ ” and made other derogatory comments to
her.
       Claudia said she never spoke openly about the sexual abuse because “that is what
she was expected to do.” Claudia believed mother was angry the molestation had come
to light, and that mother blamed her for being honest about father’s sexual abuse.
Claudia said she had been on “an emotional roller coaster” since the abuse came to the
Department’s attention, and she had “been thinking and crying a lot about what she
endured and her relationship with her mother.”
       When the Department initially confronted father about the sexual abuse allegation,
father denied any abuse had occurred and stated he was “surprised Lesley would say such
a thing.” Father attempted to discredit the allegation by positing that Lesley was upset
because he had started a relationship with another woman during a period when he and
mother were separated.



                                              4
       Father recanted his denial when he was confronted with Claudia’s account of the
abuse. He admitted to fondling Claudia above her clothing more than 15 times when she
was 10 to 12 years old, but denied ever masturbating in her presence or fondling her
below her clothing. He affirmed that the molestation usually occurred when mother was
at work.
       Father also confirmed that the abuse stopped only after mother caught him in the
act of fondling Claudia in the family’s living room. He reported that mother threw him
out of the house, but allowed him to return a month later. He denied ever sexually
abusing Claudia, or any of his other children, thereafter. However, when asked if he
would have stopped sexually abusing Claudia had he not been caught, father responded,
“ ‘I don’t know. I don’t know why I did it because it’s not like I’m attracted to
children.’ ”
       Father indicated that although mother had allowed him to return to the family
home, his marriage had “paid the price for his mistakes.” He stated that mother has never
trusted him and regularly “threw [the abuse] in his face.” He admitted to being unfaithful
to his wife, but denied any domestic violence.
       Like father, mother initially denied the sexual abuse allegation, claiming that
Lesley was “making things up.” In subsequent meetings with the Department, mother
claimed she had only seen father’s hands “over” Claudia, but denied that father touched
her, and continued to deny witnessing any sexual abuse.
       Mother ultimately admitted she was aware Claudia had been sexually molested by
father, and that she witnessed the abuse when Claudia was approximately 12 years old.
After throwing father out of the house, mother told Claudia he was not her biological
father. Mother explained, “ ‘Somehow I thought it would make her feel better and
minimize what he had done to her.’ ” She admitted she allowed father to return to the
family home a month later.




                                             5
       In 2010, mother separated from father for roughly two years when she learned he
had been unfaithful with a co-worker. She went into a depression and began drinking
excessively. In addition to father’s marital infidelity, mother stated she was
overwhelmed by Lesley’s behavioral problems. In 2011, Lesley was “hanging out with
the wrong crowd,” sneaking her boyfriend into the house, and ran away from home for
three months.
       After Lesley ran away, mother’s depression worsened, and she took a large
amount of pills in an attempt to commit suicide. In the midst of her suicide attempt, she
called father, who rushed her to the hospital, where she was treated. She said father was
very supportive during her recovery, and eventually moved back into the home. By
2012, she was pregnant with their son Jair, who was born in February 2013.
       Mother admitted that she attempted to conceal father’s sexual abuse because she
was afraid her children would be taken away. She likewise initially denied the allegation
made to the Department because she was afraid Emily and Jair would be taken from her.
She admitted father’s abuse had been harmful to the family; stating, “ ‘After the sexual
abuse of Claudia[,] I had lost all respect and things became ugly.’ ” She recognized a lot
of damage had been done and indicated that she hoped, through therapy, the family
would learn to forgive and come together.
       Lesley said Claudia told her about father’s sexual abuse when she was
approximately 14 years old. At the time, Lesley had been getting into a lot of trouble,
and Claudia told her about the abuse to demonstrate the sacrifice she had made to keep
the family together. Lesley indicated her parents were angry about the disclosure and
thought she had reported the abuse out of spite. Lesley denied being sexually abused.
       Emily denied that father, or anyone else, had ever touched her inappropriately.
She denied ever witnessing any domestic violence between her parents, but indicated that
her mother would scream at father and father would leave the home. Emily understood
the Department was investigating an allegation that father sexually abused Claudia. She
did not believe Claudia’s allegations were true. Emily’s forensic medical examination
returned normal results, which could neither confirm nor negate sexual abuse.


                                             6
       The Department observed Jair to be dressed appropriately and well cared for by
mother. Jair had no visible marks or bruises and appeared to be a healthy baby boy.
       2.       Jurisdiction and Disposition
       The Department filed a dependency petition, seeking juvenile court jurisdiction
over Emily and Jair under section 300, subdivisions (b) (failure to protect), (d) (sexual
abuse), and (j) (abuse of sibling), based on identical allegations that father sexually
abused Claudia when Claudia was a minor, and mother knew of the abuse, but failed to
protect the children by allowing father to reside in the home and have unlimited access to
the children.
       At the jurisdiction and disposition hearing, the Department argued dependency
jurisdiction and separation from father’s physical custody were necessary because (1) it
was undisputed that father had repeatedly sexually abused Claudia when she was between
the ages of nine and 13 years old; (2) the abuse ceased only after mother caught father in
the act of molesting Claudia; (3) despite mother witnessing her daughter’s molestation,
mother permitted father to reside in the home with Claudia and her other children; (4) the
family had never addressed or recovered from father’s sexual abuse of Claudia, as
evidenced by the parents’ attempts to conceal the abuse and ongoing dysfunction in the
family; and (5) father’s history of abuse, without any treatment or counseling, posed a
substantial danger to Emily and Jair if he were permitted to stay in the home.
       Father, mother and the minors’ counsel all joined in arguing the case should be
dismissed because (1) the abuse had occurred more than 10 years ago; (2) as a
stepdaughter, Claudia was differently situated than father’s biological children;
(3) father’s biological daughters each denied having been sexually abused by father; and
(4) the evidence was disputed as to whether the family dysfunction stemmed from
father’s past sexual abuse of Claudia.
       The juvenile court sustained the jurisdiction petition as pled under section 300,
subdivisions (b), (d) and (j). In adjudging Emily and Jair dependents, the court cited the
undisputed evidence that father “sexually abused his stepdaughter Claudia when she was
between the ages of nine and 13.” The court also cited the family’s history of


                                               7
dysfunction and observed that, while Emily appeared to be “okay” at this point, “that
doesn’t negate the fact that these parents haven’t really addressed sex abuse . . . on their
children, and if I’m dealing with a child who’s now 11, I think it’s extremely important
for them to address all of these issues to make sure that [Emily] doesn’t have the
problems that Claudia had . . . so that the risk can be ameliorated by their involving
themselves in sex abuse counseling.”
       Based on the same evidence, the juvenile court found a substantial danger existed
to the minors’ physical and mental well-being and no reasonable means were available to
protect the minors without removal from father’s custody. The court ordered Emily and
Jair to be placed with mother, with monitored visits for father, and enhancement services
for father, including participation in a sexual abuse program for perpetrators and
individual counseling to address issues of family dysfunction and child protection. The
court also ordered family reunification services for mother to address sexual abuse
awareness.
                                       DISCUSSION
       1.     Substantial Evidence Supports Jurisdiction
       Father contends the jurisdictional findings are not supported by substantial
evidence that Emily and Jair are presently at risk of suffering abuse or neglect as defined
in section 300. In essence, father maintains that evidence of his sexual molestation of his
stepdaughter 10 years ago, without evidence of subsequent abuse, is insufficient to
sustain dependency jurisdiction over his biological children as a matter of law. We
disagree.
              a.      Standard of review
       “ ‘In reviewing a challenge to the sufficiency of the evidence supporting the
jurisdictional findings and disposition, we determine if substantial evidence, contradicted
or uncontradicted, supports them. “In making this determination, we draw all reasonable
inferences from the evidence to support the findings and orders of the dependency court;
we review the record in the light most favorable to the court’s determinations; and we
note that issues of fact and credibility are the province of the trial court.” [Citation.]


                                               8
“We do not reweigh the evidence or exercise independent judgment, but merely
determine if there are sufficient facts to support the findings of the trial court.
[Citations.] ‘ “[T]he [appellate] court must review the whole record in the light most
favorable to the judgment below to determine whether it discloses substantial
evidence . . . such that a reasonable trier of fact could find [that the order is
appropriate].” ’ [Citation.]” [Citation.]’ ” (In re I.J. (2013) 56 Cal.4th 766, 773 (I.J.).)
              b.      Section 300, subdivision (j) authorizes dependency jurisdiction
                      where the sexual abuse of a sibling is egregious, though the
                      probability the child will be abused may be low
       “ ‘When a dependency petition alleges multiple grounds for its assertion that a
minor comes within the dependency court’s jurisdiction, a reviewing court can affirm the
juvenile court’s finding of jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by substantial evidence.
In such a case, the reviewing court need not consider whether any or all of the other
alleged statutory grounds for jurisdiction are supported by the evidence.’ ” (In re I.J.,
supra, 56 Cal.4th at p. 773.) Here, section 300, subdivision (j) most closely describes
Emily’s and Jair’s situation. Accordingly, our review will focus on that subdivision.
(See Id. at pp. 773-774.)
       Section 300, subdivision (j) authorizes jurisdiction where there is evidence that
“[t]he child’s sibling has been abused or neglected, as defined in subdivision (a), (b), (d),
(e), or (i), and there is a substantial risk that the child will be abused or neglected, as
defined in those subdivisions.” In determining whether a substantial risk exists,
subdivision (j) directs the juvenile court to “consider the circumstances surrounding the
abuse or neglect of the sibling, the age and gender of each child, the nature of the abuse
or neglect of the sibling, the mental condition of the parent or guardian, and any other
factors the court considers probative in determining whether there is a substantial risk to
the child.”




                                               9
       “ ‘[S]ubdivision (j) was intended to expand the grounds for the exercise of
jurisdiction as to children whose sibling has been abused or neglected as defined in
section 300, subdivision (a), (b), (d), (e), or (i). Subdivision (j) does not state that its
application is limited to the risk that the child will be abused or neglected as defined in
the same subdivision that describes the abuse or neglect of the sibling. Rather,
subdivision (j) directs the trial court to consider whether there is a substantial risk that the
child will be harmed under subdivision (a), (b), (d), (e) or (i) of section 300,
notwithstanding which of those subdivisions describes the child’s sibling.’ ” (In re I.J.,
supra, 56 Cal.4th at p. 774.) “ ‘The broad language of subdivision (j) clearly indicates
that the trial court is to consider the totality of the circumstances of the child and his or
her sibling in determining whether the child is at substantial risk of harm, within the
meaning of any of the subdivisions enumerated in subdivision (j). The provision thus
accords the trial court greater latitude to exercise jurisdiction as to a child whose sibling
has been found to have been abused than the court would have in the absence of that
circumstance.’ ” (Ibid.)
       In I.J., our Supreme Court resolved a split among the Courts of Appeal over
whether sexual abuse of a daughter supports finding a son to be a dependent of the court
pursuant to section 300, subdivision (j). (In re I.J., supra, 56 Cal.4th at pp. 774-775.)
There, the juvenile court sustained a petition brought with respect to the father’s five
children—daughters who were then 14 and nine years old, twin 12-year-old boys, and a
boy who would soon turn eight years old. The petition alleged, “ ‘on prior occasions for
the past three years,’ father sexually abused [the oldest daughter] ‘by fondling the child’s
vagina and digitally penetrating the child’s vagina and forcefully raped the child . . .’ ”
thereby placing “ ‘the child and the child’s siblings . . . at risk of physical harm, damage,
danger, sexual abuse and failure to protect.’ ” (Id. at p. 771.) There was no evidence or
claim that the father sexually abused or otherwise mistreated his three sons, and the
evidence indicated the boys had not witnessed any sexual abuse and were unaware of it
before the dependency proceeding began. The boys also said they felt safe in the home
and liked living with their parents. (Ibid.)


                                               10
       The Supreme Court held the evidence was sufficient to support the juvenile court’s
dependency finding as to the male children, notwithstanding the absence of any evidence
that the father mistreated his sons. (In re I.J., supra, 56 Cal.4th at p. 778.) The court
observed that by directing the juvenile court to consider the surrounding circumstances
and nature of the father’s sexual abuse of his daughter, “subdivision (j) implies that the
more egregious the abuse, the more appropriate for the juvenile court to assume
jurisdiction over the siblings.” (Ibid.) The court explained, “ ‘Some risks may be
substantial even if they carry a low degree of probability because the magnitude of the
harm is potentially great. . . . Conversely, a relatively high probability that a very minor
harm will occur probably does not involve a “substantial” risk. Thus, in order to
determine whether a risk is substantial, the court must consider both the likelihood that
harm will occur and the magnitude of potential harm . . . .’ ” (Ibid.) “In other words,”
the Supreme Court stated, “the more severe the type of sibling abuse, the lower the
required probability of the child’s experiencing such abuse to conclude the child is at a
substantial risk of abuse or neglect under section 300. If the sibling abuse is relatively
minor, the court might reasonably find insubstantial a risk the child will be similarly
abused; but as the abuse becomes more serious, it becomes more necessary to protect the
child from even a relatively low probability of that abuse.” (Ibid.)
       In resolving the Court of Appeal split in favor of jurisdiction over the male
children, the Supreme Court discussed this court’s In re P.A. (2006) 144 Cal.App.4th
1339 (P.A.) opinion with approval. (See In re I.J., supra, 56 Cal.4th at pp. 775-776.)
In P.A., the juvenile court assumed jurisdiction over a nine-year-old girl and her two male
siblings based on evidence that the father had sexually abused his daughter by touching
her vagina on top of her underwear. (In re P.A., at p. 1341.) We affirmed the judgment
as to the male siblings, notwithstanding the absence of evidence indicating father abused
his sons. (Id. at p. 1345.) In concluding the evidence of father’s past sexual abuse of his
daughter was alone sufficient to sustain jurisdiction as to the male children, we reasoned,
citing our early opinion In re Karen R. (2001) 95 Cal.App.4th 84, 90-91, that “aberrant
sexual behavior by a parent places the victim’s siblings who remain in the home at risk of


                                             11
aberrant sexual behavior.” (In re P.A., at p. 1347; see also In re I.J., at p. 775 [discussing
Karen R. with approval].)
       We also observed that our conclusion in P.A. was “consistent with section 355.1,
subdivision (d), which provides in pertinent part that: ‘(d) Where the court finds that
either a parent, a guardian, or any other person who resides with . . . a minor who is
currently the subject of the petition filed under Section 300 . . . (3) has been found in a
prior dependency hearing . . . to have committed an act of sexual abuse, . . . that finding
shall be prima facie evidence in any proceeding that the subject minor is a person
described by subdivision (a), (b), (c), or (d) of Section 300 and is at substantial risk of
abuse or neglect. The prima facie evidence constitutes a presumption affecting the
burden of producing evidence.’ ” (In re P.A., supra, 144 Cal.App.4th at p. 1347.)
Although we acknowledged that “section 355.1, subdivision (d), was not triggered . . .
because there was no prior dependency proceeding at the time of the jurisdictional
hearing,” we reasoned the statute “nonetheless evinces a legislative determination that
siblings of sexually abused children are at substantial risk of harm and are entitled to
protection by the juvenile courts.” (Ibid.) In I.J., the Supreme Court adopted this
reasoning, noting that “[w]hen it enacted subdivision (d) of section 355.1, the Legislature
found ‘that children of the State of California are placed at risk when permitted contact
with a parent or caretaker who has committed a sex crime.’ ” (In re I.J., supra, 56 Cal.4th
at p. 779, quoting Stats. 1999, ch. 417, § 1, p. 2780.) Thus, the Supreme Court
concluded, even without a finding of sexual abuse in a prior proceeding, “section 355.1 is
relevant because it evinces a legislative intent that sexual abuse of someone else, without
more, at least supports a dependency finding.” (In re I.J., at p. 779, citing In re P.A., at
p. 1347, italics added.)
              c.     Father’s past sexual abuse of Claudia was egregious and, coupled
                     with evidence of the parents’ failure to address the abuse, was
                     sufficient to sustain dependency jurisdiction over Emily and Jair.
       Contrary to father’s premise, the foregoing authorities make clear that past sexual
abuse of a sibling, “without more,” is substantial evidence sufficient to support a


                                              12
dependency finding under section 300, subdivision (j). (In re I.J., supra, 56 Cal.4th at
p. 779.) Here, the evidence was undisputed that father repeatedly sexually molested the
minors’ sibling2—at least 15 times by father’s account, and significantly more frequently
by Claudia’s. That molestation continued for a period of three to four years, beginning
when Claudia was just nine years old, and only ceased when mother caught father in the
act and expelled him from the home. This was substantial evidence that Emily and Jair
faced risk of abuse or neglect, as defined in section 300, subdivision (a), (b), (d), (e), or
(i). (§ 300, subd. (j).)
          Notwithstanding the foregoing evidence, father contends the passage of 10 years,
without further abuse, negates a finding of present substantial risk to Claudia’s siblings,
as a matter of law. Though it might be reasonable to infer with the passage of time that
the probability of relapse was less, as our Supreme Court explained, “ ‘Some risks may
be substantial even if they carry a low degree of probability because the magnitude of the
harm is potentially great.’ ” (In re I.J., supra, 56 Cal.4th at p. 778.) This is why the
juvenile court is directed to consider all the surrounding circumstances and the nature of
the abuse. Again, as the Supreme Court explained, “subdivision (j) implies that the more
egregious the abuse, the more appropriate for the juvenile court to assume jurisdiction
over the siblings.” (Ibid.) Thus, “as the abuse becomes more serious, it becomes more
necessary to protect the child from even a relatively low probability of that abuse.”
(Ibid.)


2
       We reject father’s implicit contention that Claudia being his stepdaughter
absolutely negates jurisdiction over his biological children. A sibling’s biological
relationship to her parent or guardian is a factor the juvenile court may consider in
determining whether the parent’s abuse of the sibling poses a substantial risk to his other
children; however, it is a factor that must be considered in context with all surrounding
circumstances. (§ 300, subd. (j); In re I.J., supra, 56 Cal.4th at p. 778.) Here, the
surrounding circumstances included the undisputed facts that father had raised Claudia
since she was one year old, he was the only father she had ever known, and both father
and Claudia regarded him as her biological father. Based on these circumstances, the
juvenile court could reasonably conclude that Claudia’s stepdaughter status did not
negate a finding of substantial risk as to Emily and Jair.

                                              13
       Here, the passage of time without further abuse was one factor for the juvenile
court to consider; but there were many other surrounding circumstances that cautioned
against declining jurisdiction based solely on the passage of time. In addition to the
egregious nature of the abuse, the evidence also showed that, despite witnessing father’s
sexual abuse of her daughter, mother allowed father to return to the family home—to
live, at the time, with Claudia, Lesley and Emily—after only one month and without
requiring father to seek counseling to address the risk his past conduct posed to her
children. Father confessed he was uncertain whether he would have stopped molesting
Claudia had he not been caught. He admitted, “ ‘I don’t know why I did it,’ ” but denied
having any attraction to children, even though he has never sought treatment to identify
the origins of his aberrant sexual behavior. The parents instead attempted to conceal the
abuse from their other children. Mother convinced Claudia not to speak openly about the
abuse she endured and to continue to refer to father as “dad.”
       The record also suggests the parents’ failure to address the abuse led to discord in
the marriage and dysfunction in the family. Mother admitted that, after discovering the
molestation, she “ ‘lost all respect [for father] and things became ugly.’ ” Father
admitted to marital infidelity, and expressed resentment that mother has never trusted him
and regularly “threw [the abuse] in his face.” The marital and family discord culminated
in mother attempting suicide when the children were alone in father’s care. All of these
surrounding circumstances provided a sufficient basis for the juvenile court to reasonably
conclude that the passage of time did not negate the substantial risk posed by father’s past
sexual abuse and the apparent dysfunction it inflicted on the family. (Cf. Los Angeles
County Department of Children and Family Services v. Superior Court (2013)
222 Cal.App.4th 149, 161-162 [holding passage of 25 years since father’s earlier sex
crimes, taken alone, was not sufficient to overcome presumption of dependency
jurisdiction under section 355.1, subdivision (d)].)




                                             14
         2.     Substantial Evidence Supports the Disposition Order
         Father contends the disposition order removing Emily and Jair from his physical
custody was not supported by substantial evidence “[g]iven the respective ages of the
children,” “the fact that Emily wanted to be reunited with her father,” and the fact that
“[b]oth parents, without Dependency intervention, had already ensured their children
were well cared for, safe, and free of abuse and neglect.” We disagree.
         We review the disposition order for substantial evidence, drawing all reasonable
inferences from the evidence to support the order, without reweighing the evidence or
exercising independent judgment. (In re I.J., supra, 56 Cal.4th at p. 773.)
         The facts father cites are relevant to a juvenile court’s inquiry into whether a
substantial risk exists under section 300, subdivision (j); but they are not the only factors
to be considered in assessing all “the circumstances surrounding the abuse or neglect of
the sibling.” (§ 300, subd. (j); In re I.J., supra, 56 Cal.4th at p. 778.) The same is true
under section 361, subdivision (c)(1). While the facts cited by father are relevant, they
are not the only facts to be considered in determining whether removing the children
from father’s custody was necessary to protect their health and safety. (§ 361, subd.
(c)(1).)
         As we have discussed, mother and father sought to conceal the abuse, even after it
was exposed by Lesley’s disclosure. Father has not completed counseling to assess and
treat the as-yet-unidentified origins of his aberrant sexual behavior, and the parents’
failure to openly address these issues has evidently caused discord and dysfunction in the
family. Notwithstanding the facts father cites, the evidence of these surrounding
circumstances constitutes substantial evidence supporting the juvenile court’s disposition
order.




                                               15
                                  DISPOSITION
     The judgment and disposition order are affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             KITCHING, J.

We concur:



                  CROSKEY, Acting P. J.




                  ALDRICH, J.




                                        16